Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-23-2008

Sharon Chavis v. George Bush
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2559




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Sharon Chavis v. George Bush" (2008). 2008 Decisions. Paper 49.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/49


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-54                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 08-2559
                                   ___________

                               SHARON CHAVIS,
                                     Appellant

                                         v.

     GEORGE W. BUSH, is an individual and the President of the United States;
 JOHN ASHCROFT, is an individual and is the Attorney General of the United States;
   ROBERT J. MUELLER, is an individual and is Executive Director of the Federal
   Bureau of Investigation; MELQUI DADES MARTINES, individually and as past
      Executive director of the Department of Housing and Urban Development;
      ALPHONSO JACKSON, an individual and Secretary of Housing and Urban
  Development; JOANNE BARNHART, individually and as commissioner of Social
  Security; CNA SURETY, is a bonding agency also known as WESTERN SURETY;
    JACKSON HEWITT CORPORATION, Tax Service; JAMES MCGREEVEY,
      is an individual; WILLIAM M. CONNOLLY, an individual and director of
         Community Affairs; WILLIAM L. LIBERERA, is an individual and is
 New Jersey Commissioner of the Department of Education; BAYONNE HOSPITAL;
     SAMI KANAAN; DORENE KANAAN; LUIS E. PACHECO; PRESSLER &
        PRESSLER; GERARD J. FELT; BROWN MICHAEL, individually and
  Executive Director of FEMA; RICHARD CODEY, acting Governor of New Jersey
                      ____________________________________

                    Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civil No. 04-cv-06130)
                    District Judge: Honorable William H. Walls
                    ____________________________________

                Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6
                                December 11, 2008

    Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges.
                               (Filed: December 23, 2008 )
                                        _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Appellant Sharon Chavis, proceeding pro se, appeals from the judgment of the

United States District Court for the District of New Jersey entered on April 21, 2008. For

the reasons that follow, we will summarily affirm the judgment of the District Court

      On December 15, 2004, Chavis filed a federal civil rights lawsuit against a litany

of government defendants: William Connolly, Director of the Division of Codes and

Standards, William Librera, Commissioner of the Department of Education, Richard

Codey, former Acting Governor of New Jersey, and James McGreevey, former Governor

of New Jersey (hereinafter “State Defendants”), and President George W. Bush, former

Attorney General John Ashcroft, former Director of the F.B.I. Robert Mueller, former

Executive Director of the Department of Housing and Urban Development Mel Martinez,

Secretary of Housing and Urban Development Alphonso Jackson, Social Security

Commissioner Jo Anne B. Barnhart, and former Executive Director of FEMA Michael

Brown (hereinafter “Federal Defendants”). Additionally, Chavis named as defendants

Bayonne Hospital, Sami Kanaan, Dorene Kanaan, and Luis E. Pacheco, with whom

Chavis was involved in state court litigation, and whose claims were remanded back to

state court; CNA Surety a/k/a Western Surety Company, with whom Chavis stipulated

                                            2
dismissal on September 15, 2006; and Jackson Hewett Corporation, Pressler & Pressler,

and Gerard J. Felt, who never entered appearances in this case and do not appear to have

ever been served with Chavis’ original or amended complaint and, accordingly, never

became parties. See U.S. v. Studivant, 529 F.2d 673, 674 n.2 (3d Cir. 1976).

       Chavis’ lawsuit was based on her claims that, among other things, her federal and

constitutional rights were violated because: (1) her daughter was denied access to public

school; (2) she was denied a HUD section 8 housing certificate as part of a government

conspiracy; (3) the FBI failed to investigate her allegations that she is the victim of a

conspiracy; (4) she was stalked by government employees; and (5) government agencies

failed to properly handle her housing problems following the September 11 attacks on the

World Trade Center. Chavis filed a First Amended Complaint on February 8, 2006,

clarifying her claims but failing to elucidate what actions any of the named defendants

had taken against her. Both the State and Federal Defendants moved to dismiss and, after

holding a hearing on the motions, the District Court granted the State Defendants’ motion

to dismiss with prejudice and the Federal Defendants’ motion to dismiss without

prejudice. Chavis appealed, and this Court dismissed the appeal for lack of jurisdiction

based on the District Court’s dismissal of Chavis’ claims against the Federal Defendants

without prejudice. See C.A. No. 06-3313 (Feb. 23, 2007).

       On remand, the District Court issued an order clarifying its reasons for dismissing

Chavis’ complaint against the Federal Defendants without prejudice and allowing her a



                                              3
second opportunity to amend her complaint. In short, the Court held that: (1) Chavis

failed to provide any connection between her allegations and the specific defendants

named; (2) the amended complaint was not properly served; (3) Chavis failed to state a

claim under 42 U.S.C. § 1437(f), which does not provide for a private right of action

except for recovery of rent and utility allowances, which Chavis did not seek; (4) Chavis

failed to state a claim under 42 U.S.C. § 1983 because she did not allege that the Federal

Defendants acted pursuant to state law; (5) to the extent Chavis sought to bring a tort

claim pursuant to the Federal Tort Claims Act against the Federal Defendants, she failed

to exhaust her remedies; and (6) to the extent Chavis sought to assert constitutional torts

against the Federal Defendants, she failed to allege that any of them had personal

knowledge or involvement in any action taken. Chavis filed a Second Amended

Complaint on June 28, 2007. Concluding that Chavis failed to remedy any of the defects

in her First Amended Complaint, the District Court dismissed the complaint against the

Federal Defendants. By the same order, the District Court also denied Chavis’ motion to

recuse, holding that her claims of bias were based solely on the Court’s rulings against

her, and not on any extrajudicial factors. See Liteky v. United States, 510 U.S. 540, 555

(1994); Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 167 (3d Cir. 2004).

Chavis timely appealed and was informed by Clerk’s Order that this Court would

consider whether summary action was appropriate.




                                              4
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because this

appeal presents no “substantial question,” we will summarily affirm the order of the

District Court for all of the reasons set forth in the District Court’s well-reasoned

opinions. See 3d Cir. LAR 27.4 & I.O.P. 10.6. Appellees’ motion for summary action is

denied as moot.




                                              5